Citation Nr: 0904143	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial or staged rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO granted service 
connection for PTSD, assigning a noncompensable (0%) rating 
and an effective date as of the day after separation from 
service (June 17, 2006).  The RO, in pertinent part, also 
denied service connection for a sleep disorder, right and 
left knee conditions, a nasal fracture, a breathing 
condition, and a right foot condition.  The veteran filed a 
notice of disagreement to the rating assigned the PTSD and to 
the denials of service connection.  

In a May 2007 rating decision, the RO granted an increase to 
50 percent for PTSD, effective as of the date of service 
connection.  The RO noted that this was a partial grant of 
the increased rating claim and a complete grant for the claim 
for service connection for a sleep disorder, as the subsumed 
30 percent rating contemplates chronic sleep impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating 
Formula for Mental Disorders.  The Board agrees with these 
findings.  The RO also granted service connection for the 
right and left knee conditions (chondromalacia patella), and 
the right foot condition (plantar fasciitis).  

In a statement of the case issued at this time, the RO denied 
a rating for PTSD in excess of 50 percent, and continued the 
denials of service connection for a nasal fracture and a 
chronic respiratory disease manifested by problems breathing.  
In the June 2007 substantive appeal (VA Form 9), the veteran 
indicated that he only wanted to perfect the claim for a 
higher initial or staged rating for PTSD.  Thus, the only 
claim in appellate status is an initial or staged rating in 
excess of 50 percent for PTSD.

In the June 2007 substantive appeal, the veteran marked that 
he wanted a Board hearing.  In October 2007, however, the 
veteran withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.704 (2008).  The claim for an increased rating for PTSD 
is ripe for adjudication upon the merits.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity; the preponderance of the evidence is 
against a finding that PTSD was manifested by occupational 
and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the claim for service connection for PTSD, the 
veteran was issued a VCAA letter in July 2006.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.  Thus, the veteran was issued compliant VCAA 
notice in this claim stemming from a claim for service 
connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2006 VCAA letter was issued prior to the November 2006 rating 
decision on appeal.  Thus, VCAA notice was timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The record indicates that the 
veteran has not received post-service psychiatric treatment.  
The evidence of record, however, includes the report from an 
April 2007 VA psychiatric examination.  After review of the 
examination report, the Board finds that it is adequate for 
rating purposes.  Thus, there is no duty to provide another 
examination.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The veteran's PTSD is rated under Diagnostic Code 9411 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) is a scaled score 
that mental health professionals assign upon examination of a 
patient reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  In this regard, the Board finds as 
highly relevant the evidence provided by Global Assessment of 
Functioning (GAF) scores that mental health professionals 
assign upon examination of a patient.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Carpenter, supra

Factual Background

The veteran filed a claim for service connection for PTSD in 
June 2006, the month of his release from service.  In the 
November 2006 rating decision on appeal, the RO granted 
service connection for PTSD based on treatment during 
service.  The RO assigned a noncompensable (0%) rating, 
finding that the veteran had failed to report to a VA 
psychiatric examination.  The veteran filed a notice of 
disagreement in January 2007.  In this notice of 
disagreement, the veteran wrote that he did not fail to 
report to the VA examination, but rather he tried to 
reschedule the examination and VA cancelled the examination.  
He requested that the examination be rescheduled.

The veteran was rescheduled for another VA psychiatric 
examination, which was performed in April 2007.  Subsequent 
to this VA examination, the RO granted a 50 percent rating 
effective as of the day of the grant of service connection.  
The April 2007 VA examination is the only post-service 
psychiatric evaluation or treatment of record.

The examiner wrote that the veteran had been married for two 
years to his first wife.  The veteran had recently been hired 
as a truck driver.  The examiner documented that the veteran 
had service in Iraq and received the Purple Heart.  The 
examiner noted review of records, including a psychological 
evaluation completed in April 2006 (in-service) which 
documented a diagnosis of PTSD and a GAF of 60 with the use 
of the medication Paxil and Ambien.  The examiner indicated 
that the veteran was not currently in "any sort of mental 
health treatment including medication."  

The veteran reported that he had "been away" from any 
severe alcohol problems for at least 8 months, but had a 
history of alcohol problems.  The veteran stated that he 
began having symptoms of emotional distress while in Iraq.  
Current symptoms of emotional distress including three to 
four nightmares per week and anger control problems.  The 
veteran reacted ("takes out") this anger by going for rides 
in his truck.  The veteran also reported striking physical 
objects at times but reported that he had not struck his 
wife.  The veteran also reported sleep problems and that he 
was "numb" to people.  The veteran indicated that he 
isolates and avoids people, but also stated that he will 
spend time with others but only when they seek him out.  He 
avoids discussing anything about Iraq.  He reported 
flashbacks and startle symptoms.  The veteran reported having 
anger problems during work, but had not missed any days of 
work because of PTSD.  

The examiner reported that the veteran cried during the 
interview, crying "profusely and almost could not recover 
his composure while discussing" an in-service stressor.  The 
examiner again reported that the veteran had anger control 
problems, which he exhibited toward his wife and that his 
wife tells the veteran that "he is not so nice."  The 
examiner found that the veteran was able to engage in a 
normal range and variety of activities of daily living 
without interruption of his typical daily routine.

On mental status examination, the examiner indicated that the 
veteran was extremely impressionable and insecure.  Thought 
processes were logical, coherent and relevant.  The veteran 
was articulate, verbal, well groomed, and overall mentally 
intact and cooperative.  The veteran exhibited good social 
skills.  Affect was spontaneous and he had good reasoning.  
The veteran had good concentration and good short-term 
memory.  

In addition to the symptoms already reported, the examiner 
wrote that review of psychological symptoms resulted in the 
endorsement of anxiety, depression, insomnia, crying spells, 
anhedonia, and hypervigilance.  The veteran denied any 
suicidal or homicidal idea.  Regarding behavior problems, the 
examiner reported again that the veteran had anger control 
problems and extreme agitation.  It was also reported that 
veteran was able to work despite his symptoms, although the 
veteran was under a great deal of stress.  

Diagnoses were severe PTSD and depressive disorder.  The 
examiner assigned a GAF of 50 to 55.  The psychiatrist found 
that the depressive disorder was secondary to the PTSD.  The 
examiner added that the veteran had great difficulty coping 
on a personal basis and that the veteran's PTSD had a 
dramatic affect on his social relations, especially with his 
wife and friends.

In his June 2007 substantive appeal, the veteran indicated 
that the 50 percent rating did not contemplate the severity 
of his symptoms, noting that he did have problems at work and 
in his personal relationships.  The veteran also indicated 
problems in judgment and mood, along with depression and 
irritability.

Analysis

The only medical evidence of file that evaluates the severity 
of the service-connected PTSD is the April 2007 VA 
psychiatric examination.  The veteran has disagreed with the 
50 percent rating assigned by the RO subsequent to this 
examination.

In determining whether an initial or staged higher rating is 
warranted, the Board first notes that the evidence indicates 
that the veteran is working and is married.  The April 2007 
VA examination report does not document evidence of, and the 
veteran has not contended that the disability is manifested 
by, any of the symptoms listed in the schedule of indicative 
of total occupational and social impairment.  See 38 C.F.R. § 
4.130, General Rating Formula for Mental Disorders.  The 
evidence does not indicate total occupational and social 
impairment.  A total (100%) rating is not warranted.

Regarding a 70 percent rating, the veteran has indicated 
irritability and some indications of violence, although it is 
unclear whether such complained of episodes are unprovoked.  
The April 2007 examination report also provides details 
regarding the veteran's difficulty in adapting to stressful 
circumstances and evidence that the veteran had difficulty in 
his personal relationships, especially with his wife.  The 
veteran has not indicated, and the examination report does 
not reveal other evidence, or the other symptoms listed under 
a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders.  

The Board highlights that the examiner assigned a GAF of 50 
to 55.  The Board again notes that a GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), whereas a GAF of 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter, supra.  

The record also reveals that the veteran is under no 
medication or treatment for PTSD.  The examiner's report 
indicates no loss days of work due to PTSD and that the 
veteran can complete his activities of daily living.  Based 
on review of the symptoms documented in the April 2007 VA 
examination, to include the findings of the mental status 
examination and the GAF score, and the evidence that the 
veteran continues to work without lost time, the Board finds 
that the preponderance of the evidence is against a finding 
that the PTSD is manifested by occupational and social 
impairment, with deficiencies is most areas.  After this 
review, the Board finds that the preponderance of the 
evidence is against a 70 percent rating.  Therefore, a 
schedular rating in excess of 50 percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
There had been no showing by the veteran that PTSD caused 
marked interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 50 percent for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial or staged rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


